Citation Nr: 1102888	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity benefits (DIC) 
pursuant to 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from May to 
December 1955.  He also reportedly had a period of active duty 
for training in August 1955.  He died in May 1997.  The appellant 
is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated in 
June 1997, the RO denied the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318.  In May 2003, the Board remanded the 
claim to the RO for additional development.  In a February 2006 
rating decision, the RO denied DIC benefits pursuant to 
38 U.S.C.A. § 1151.  By decision dated May 2008, the Board denied 
DIC benefits under the provisions of 38 U.S.C.A. §§ 1151 and 
1318.  The Veteran filed a timely appeal to the Court which, by 
Order dated August 2009, granted a Joint Motion for Partial 
Remand (Joint Motion).  The case is again before the Board for 
appellate consideration.

The Board notes that a Board decision on the issue of service 
connection for the cause of the Veteran's death was issued in 
March 2010.  Thus, the issues before the Board are limited to 
those listed on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's May 2003 remand directed that various development be 
accomplished, including obtaining private and VA medical records.  
Information was procured showing that the Veteran had numerous 
appointments at a VA facility scheduled between March 1994 and 
December 1996.  A print-out reflects they were scheduled in the 
"ZMHC" with Dr. I.C.  An April 2005 letter from the 
Philadelphia VA Medical Center (VAMC) noted it had no records at 
its facility for the period from 1980 to 1999.  The letter 
provided the name of the Lead Program Support Assistant, as well 
as a phone number where she could be contacted.  The Joint Motion 
noted the RO should have ascertained where records from the 
"facility" identified as "ZMHC" were stored, and made an 
appropriate request for the treatment records of Dr. I.C.  The 
Board notes that although the Joint Motion referred to "ZMHC" 
as a facility, it appears that acronym may simply identify the 
type of clinic visit within the VAMC Philadelphia (i.e. mental 
health clinic, orthopedic clinic, audiology clinic, etc.).  Thus, 
on remand, the RO/AMC should attempt to clarify the term "ZMHC" 
with the Philadelphia VAMC and attempt to obtain the relevant 
records.  

In addition, it was observed that the VA had failed to inform the 
appellant that attempts to obtain the requested records had been 
unsuccessful.  Under 38 C.F.R. § 3.159(c)(2), VA will make as 
many requests as necessary to obtain relevant records from a 
Federal department or agency, which includes service medical 
records.  VA may end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records sought 
do not exist or that further efforts to obtain them would be 
futile.  

In addition, the Joint Motion directed that the Board ensure the 
appellant receives adequate notice under the Veterans Claims 
Assistance Act (VCAA) regarding her claims for DIC benefits 
pursuant to 38 U.S.C.A. § 1318 and DIC benefits pursuant to 
38 U.S.C.A. § 1151, although it did not indicate that any 
deficiencies existed in the original notices.  The Board notes 
that the appellant's representative before the Court argued that 
notice for the § 1318 claim needed to provide information 
advising the appellant that the only way to substantiate her § 
1318 claim is by claiming clear and unmistakable error in a prior 
decision.  Court case law has indicated that VCAA notice need not 
be "veteran specific", and there appears to be no precedent 
requiring the level of notice in § 1318 claims argued for in the 
appellant's brief to the Court.  Cf. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  
Nevertheless, to avoid any future challenge regarding the 
adequacy of notice in this case, on remand VCAA notice should 
again be provided on the appellant's § 1151 and §1318 claims, to 
include advising the appellant that to help substantiate her 
claim for benefits under §1318, she may wish to file a claim of 
clear and unmistakable error in a decision rendered during the 
Veteran's lifetime.

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate 
VCAA notice with respect to her claims for 
DIC benefits pursuant to 38 U.S.C.A. § 1318 
and DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  

With respect to the § 1318 claim for DIC, 
the RO/AMC should include in the letter 
notice to the appellant that to aid in 
substantiating her claim for DIC under 
38 U.S.C.A. § 1318 she may choose to file a 
claim that there was clear and unmistakable 
error in a prior RO or Board decision with 
respect to the evaluation of his service 
connected disabilities or the effective 
date assigned for the total rating.  To 
file such a claim, she should identify the 
RO and/or Board decision(s) involved and 
provide argument as to why she believes the 
decision(s) is/are clearly and unmistakably 
erroneous based on the evidence of record 
and law existing at the time the 
decision(s) was made.

2.  Contact the Philadelphia VAMC and ask 
them to identify what the term "ZMHC" 
means in the appointment listings dated in 
1994 for sessions with Dr. I.C.  Attempt to 
obtain all treatment records from the 
"ZMHC" sessions dating 1994 through 1996.  
In addition, another request for records 
dating from 1980 through 1996 from the VAMC 
in Philadelphia should be made, to include 
inquiring with the VAMC whether these 
records exist but are stored somewhere 
other than the VAMC Philadelphia.  All 
attempts to obtain the records should be 
documented in the claims file.  

3.  If any of the above records cannot be 
obtained, the RO/AMC should make a 
determination as to whether further 
attempts to obtain the records would be 
futile, and document such conclusion in the 
claims file.  The appellant should be 
advised of the records that could not be 
obtained.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The appellant and her representative 
should be provided with an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


